Hall, J.
This suit was brought to enforce a mechanic’s lien for materials sold by the plaintiffs to the defendant, and used in repairing and adding to a house on the latter’s premises. The work was done by one Stevens under a written contract with the defendant. The case turned on the question as to whether Stevens *569purchased the materials in suit for the defendant as her agent. The evidence was very conflicting upon this question. The defendant’s counsel make the point that there was not sufficient evidence to support the verdict in favor of the plaintiffs. Without reviewing the evidence we deem it sufficient to repeat that it was conflicting, and to say that it was sufficient to support the verdict. Since the materials were purchased by the defendant, Stevens was not a necessary party to this suit. Section 3180, Revised Statutes, has no application to such a case as this, where the owner of the premises has purchased the materials in suit. That section provides, “that the parties to the contract shall, and all other persons interested in the controversy, or in the property charged with the lien, may, be made parties.” The parties to the contract referred toare the “parties to that contract which is the subject-matter of inquiry, and as between whom a personal judgment is to be rendered.” Foster v. Wulfing, 20 Mo. App. 87.
Judgment affirmed.
All concur.